 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   MICHAEL SHELTON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 1:19-mj-00092-SAB
12                   Plaintiff,
                                                      STIPULATION TO VACATE
13           vs.                                      MOTION HEARING; AND
                                                      ORDER
14   MICHAEL SHELTON,
                                                      DATE: March 5, 2020
15                   Defendant.                       TIME: 10:00 a.m.
                                                      JUDGE: Hon. Stanley A. Boone
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant

20   Federal Defender Matthew Lemke, counsel for defendant Michael Shelton, that the motion

21   hearing currently set for March 5, 2020, be vacated.

22          The parties have reached an agreement to resolve this case. As a result, the March 5,

23   2020 motion hearing is no longer necessary. Accordingly, the parties jointly request that the

24   motion hearing be vacated. The previously set trial date has already been vacated and a change

25   of plea hearing is currently set for March 20, 2020.

26   \\

27   \\

28
 1                                             Respectfully submitted,
 2                                             MCGREGOR W. SCOTT
                                               United States Attorney
 3
 4   Date: February 14, 2020                   /s/ Jeffrey Spivak
                                               JEFFREY SPIVAK
 5                                             Assistant United States Attorney
                                               Attorney for Plaintiff
 6
 7                                             HEATHER E. WILLIAMS
                                               Federal Defender
 8
 9   Date: February 14, 2020                   /s/ Matthew Lemke
                                               MATTHEW LEMKE
10                                             Assistant Federal Defender
                                               Attorney for Defendant
11                                             MICHAEL SHELTON
12
13
14                                            ORDER
15            IT IS HEREBY ORDERED that the motion hearing scheduled for March 5, 2020, is
16   vacated.
17
18   IT IS SO ORDERED.
19   Dated:     February 14, 2020
20                                                 UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28
